ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Robert Lee Shields, to disbar the Respondent from the practice of law. The Court having considered the Joint Petition, it is this 13th day of February, 2015,
ORDERED, that Respondent, Robert Lee Shields, be, and he is hereby, disbarred from the practice of law in the State of Maryland effective immediately upon the entry of this Order for violating Maryland Lawyers’ Rules of Professional Conduct 1.3, 1.4(a), 1.4(b), 5.5(a), 5.5(b), 8.4(a), 8.4(c), and 8.4(d); and it is further
*665ORDERED, that the Clerk of this Court shall immediately remove the name of Robert Lee Shields from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of the judicial tribunals in this State in accordance with Maryland Rule 16—772(d).